Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This is in reply to an RCE filed on 09/13/2021.  Status of claims are:

** Claims 18-29 are pending.
** Claims 1-17 are cancelled.

Priority
U.S. Priority benefit claimed under Title 35, United States Code, § 120 have been acknowledged.


Claim Rejections - 35 USC § 103  
3. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

4. 	Claims 18-29 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170054540 A1 to Kim (hereinafter Kim) in view of US 20190007974 A1 to Nguyen et al.,  (hereinafter Nguyen).

Claim 18,  a method performed by a user equipment (UE) in a wireless communication system, the method comprising: 

transmitting a transport block (TB) through the resource, wherein the resource is used for an earliest transmission among at least one transmission of the TB during the selection window, and 
(Kim: See para[0063] and Fig. 7,  D2D terminal V3, repetitively allocated resources, at two times, in the data pool section (i.e., selection window), namely T1 and T2, and repetitively transmit the “SCI format 0” (e.g., transport block or TB), C1, twice, whereas T1 is understood as earliest time compared to T2.  See para[0069] for “SCI format 0”, includes the priority and/or event driven information by N.sub.p bits. (e.g., a transport block))

wherein the part of the selection window comprises a predefined number of resources, available to the UE for transmission, that are earliest in the selection window.
(Kim: See para[0063] and Fig. 7, for various resources at different times that can be used for transmission by D2D terminal, wherein T1 time is earliest in the selection area consisting of T1, T2, T3, T4, etc.)
Kim teaches different resources being used for transmission, however it does not specifically teach a specific window associated with resources as understood in:

identifying a selection window; selecting a resource among resources in a part of the selection window; and

However, in a similar field, Nguyen in Fig 1B and para[0141] shows and teaches PDSCCH subframe pool ( i.e., a resource window), wherein SCI is sent on PSCCH index “0”, which is a resource among PSCCH subframe pool (i.e., pool window).

Kim teaches SCI is transmitted at t1 and t2 data  resource of PSCCH. (Kim: See para[0063] and Fig. 7)

Nguyen teaches SCI is transmitted on PSCCH index “0” which is a resource among resources of PSCCH window or pool (Nguyen: See Fig 1B and para[0141])

 	It would have been obvious to one of ordinary skill in the art at the time of invention to have included, SCI being transmitted via an index, as taught by Nguyen, with the teachings of Kim, in order to benefit from having only a single resource being used, among multiple resources within a specific pool/window, in order for SCI to be transmitted. (Nguyen: See Fig. 1B and para[0141])

Claim 19,  the method of claim 18, wherein the earliest transmission is an initial transmission of the TB.
(Kim: See para[0063] and Fig. 7,  D2D terminal V3, repetitively allocated resources, two times, in the data pool section, namely at t1 and t2, and repetitively transmit the SCI format 0 (e.g., transport block or TB), C1, at t1 and t2 using resources of data pool section, whereas t1 is understood as earliest time compared to t2.)


Claim 20, the method of claim 18, wherein the selection window is divided into a plurality of sub-windows, and wherein the part of the selection window comprises one or more earliest sub-windows among the plurality of sub-windows.
(Kim: See Fig. 6 and 7, for t1, t2, t3, resources associated with a resource selection window, from which D2D device chooses resources for transmission of SCI format 0 (e.g., a transport block)

Claim 21, the method of claim 18, further comprising: selecting another resource among the resources in the part of the selection window; and re-transmitting the TB through the another resource.
(Kim: See para[0063] and Fig. 7,  D2D terminal V3, repetitively allocated resources, two times, in the data pool section, namely at t1 and t2, and repetitively transmit the SCI format 0 (e.g., transport block or TB), C1, at t1 and t2 using resources of data pool section, whereas t1 is understood as earliest time compared to t2.)

Claim 22, the method of claim 18, wherein the selection window includes at least one first sub-window and at least one second sub-window, and
(Kim: See Fig. 6 and 7, for SC Period, includes, Control Period (i.e., sub-window) and a Data Period (i.e., another sub window)

wherein each of the at least one first sub-window and each of the at least one second sub- window has a length that is equal to a half of a length of the selection window in a time domain.
(Nguyen: See Fig. 5 for one window of resources has a length that is half of PSCCH subframe pool as shown)

Kim teaches SCI is transmitted at t1 and t2 data  resource of PSCCH. (Kim: See para[0063] and Fig. 7)

Nguyen teaches SCI is transmitted on PSCCH index “0” which is a resource among resources of PSCCH window or pool (Nguyen: See Fig 1B and para[0141])

 	It would have been obvious to one of ordinary skill in the art at the time of invention to have included, SCI being transmitted via an index, as taught by Nguyen, with the teachings of Kim, in order to benefit from having only a single resource being used, among multiple resources within a specific pool/window, in order for SCI to be transmitted. (Nguyen: See Fig. 1B and para[0141])

Claim 23, the method of claim 18, further comprising: re-transmitting the TB through one or more other resources out of the part of the selection window.
(Kim: See para[0063] and Fig. 7,  D2D terminal V3, repetitively allocated the PSCCH two times in a partial period of the data period, t1 and t2, and repetitively transmit the SCI format 0 (e.g., transport block TB), C1, twice, whereas t1 is understood as earliest time compared to t2.  See para[0069] for SCI format 0, includes the priority and/or event driven information by N.sub.p bits. (e.g., transport block))

Claim 24, a user equipment (UE) configured to operate in a wireless communication system, the UE comprising: a transceiver; and a processor coupled to the transceiver (Kim: See Fig. 8)  and configured to:

transmit a transport block (TB) through the resource, wherein the resource is used for an earliest transmission among at least one transmission of the TB during the selection window, and 
(Kim: See para[0063] and Fig. 7,  D2D terminal V3, repetitively allocated resources, at two times, in the data pool section (i.e., selection window), namely T1 and T2, and repetitively transmit the “SCI format 0” (e.g., transport block or TB), C1, twice, whereas T1 is understood as earliest time compared to T2.  See para[0069] for “SCI format 0”, includes the priority and/or event driven information by N.sub.p bits. (e.g., a transport block))

wherein the part of the selection window comprises a predefined number of resources, available to the UE for transmission, that are earliest in the selection window.
(Kim: See para[0063] and Fig. 7, for various resources at different times that can be used for transmission by D2D terminal, wherein T1 time is earliest in the selection area consisting of T1, T2, T3, T4, etc.)

Although Kim teaches different resources being used for transmission, however it does not specifically teach a specific window associated with resources as understood in:

identify a selection window; select a resource among resources in a part of the selection window; and

However, in a similar field, Nguyen in Fig 1B and para[0141] shows and teaches PDSCCH subframe pool ( i.e., a resource window), wherein SCI is sent on PSCCH index “0”, which is a resource among PSCCH subframe pool (i.e., pool window).

Kim teaches SCI is transmitted at t1 and t2 data  resource of PSCCH. (Kim: See para[0063] and Fig. 7)

Nguyen teaches SCI is transmitted on PSCCH index “0” which is a resource among resources of PSCCH window or pool (Nguyen: See Fig 1B and para[0141])

 	It would have been obvious to one of ordinary skill in the art at the time of invention to have included, SCI being transmitted via an index, as taught by Nguyen, with the teachings of Kim, in order to benefit from having only a single resource being used, among multiple resources within (Nguyen: See Fig. 1B and para[0141])


Claim 25, the UE of claim 24, wherein the earliest transmission is an initial transmission of the TB.
(Kim: See para[0063] and Fig. 7,  D2D terminal V3, repetitively allocated resources, two times, in the data pool section, namely t1 and t2, and repetitively transmit the SCI format 0 (e.g., transport block or TB), C1 at t1 and t2, whereas t1 is understood as earliest time compared to t2.)

Claim 26, the UE of claim 24, wherein the selection window is divided into a plurality of sub-windows, and wherein the part of the selection window comprises one or more earliest sub-windows among the plurality of sub-windows.
(Kim: See Fig. 6 and 7, for t1, t2, t3, resources associated with a resource selection window, from which D2D device chooses resources for transmission of SCI format 0 (e.g., a transport block)

Claim 27, the UE of claim 24, wherein the processor is further configured to: select another resource among the resources in the part of the selection window; and re-transmit the TB through the another resource.
(Kim: See para[0063] and Fig. 7,  D2D terminal V3, repetitively allocated resources, two times, in the data pool section, namely at t1 and t2, and repetitively transmit the SCI format 0 (e.g., transport block or TB), C1 at t1 and t2, whereas t1 is understood as earliest time compared to t2.)

Claim 28, the UE of claim 24, wherein the selection window includes at least one first sub-window and at least one second sub-window, and 
(Kim: See Fig. 6 and 7, for SC Period, includes, Control Period (i.e., sub-window) and a Data Period (i.e., another sub window)


wherein each of the at least one first sub-window and each of the at least one second sub- window has a length that is equal to a half of a length of the selection window in a time domain.
(Nguyen: See Fig. 5 for one window of resources has a length that is half of PSCCH subframe pool as shown)

Kim teaches SCI is transmitted at t1 and t2 data  resource of PSCCH. (Kim: See para[0063] and Fig. 7)

Nguyen teaches SCI is transmitted on PSCCH index “0” which is a resource among resources of PSCCH window or pool (Nguyen: See Fig 1B and para[0141])

 	It would have been obvious to one of ordinary skill in the art at the time of invention to have included, SCI being transmitted via an index, as taught by Nguyen, with the teachings of Kim, in order to benefit from having only a single resource being used, among multiple resources within (Nguyen: See Fig. 1B and para[0141])

Claim 29, the UE of claim 24, wherein the processor is further configured to: re-transmit the TB through one or more other resources out of the part of the selection window.
(Kim: See para[0063] and Fig. 7,  D2D terminal V3, repetitively allocated resources, two times, in the data pool section, namely at t1 and t2, and repetitively transmit the SCI format 0 (e.g., transport block or TB) C1, at t1 and t2, using resources of data pool section.)


Conclusion
5.  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID ESMAEILIAN whose telephone number is (571)270-7830.  The examiner can normally be reached on 9am-5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/M. E./
Examiner, Art Unit 2477



/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477